
	
		I
		112th CONGRESS
		1st Session
		H. R. 3737
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Stearns (for
			 himself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to fast track approval of certain orphan drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Unlocking Lifesaving Treatments for
			 Rare-Diseases Act or
			 ULTRA.
		2.Improving the
			 accelerated approval pathway for fast track products to serve the unmet needs
			 of individuals with ultra rare diseasesSection 506 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 356) is amended by adding at the end the
			 following:
			
				(e)Scientific
				standards for approval of certain orphan drugs as fast track products
					(1)In
				generalThe Secretary may approve an application for a drug
				designated under section 526 for a rare disease or condition as a fast track
				product using a surrogate endpoint as described under paragraph (2) if—
						(A)the Secretary
				makes an initial determination that the drug is eligible for approval—
							(i)as
				a drug designated for a rare disease or condition under section 526; and
							(ii)as a fast track
				product under this section; and
							(B)the drug is a treatment for a disease or
				condition that affects a small number of patients in the United States, as
				determined by the Secretary in designating the drug for a rare disease or
				condition under section 526.
						(2)Surrogate
				endpoint definition for certain fast track products
						(A)In
				generalIf a drug meets the
				criteria established in paragraph (1), the Secretary—
							(i)may use a
				surrogate endpoint for the approval of the drug as a fast track product based
				on the existence of reasonable scientific data that support and qualify the
				relevance of the surrogate endpoint to the disease state and treatment;
				and
							(ii)shall not require
				clinical treatment data or other historical clinical data on the surrogate
				endpoint as a prerequisite to assessment of the surrogate endpoint under this
				subsection if such data are not available.
							(B)Use of clinical
				data
							(i)Subject to subparagraph (A)(ii), in a
				surrogate endpoint assessment under this subsection, the Secretary may take
				into consideration any reliable clinical data that are readily available and
				published.
							(ii)For a surrogate
				endpoint which the Secretary decides to use in accordance with subparagraph
				(A), nothing in this subsection shall preclude the Secretary from requiring
				clinical data that makes use of the surrogate endpoint as a condition of
				approval for the fast track product.
							(C)Guidance and
				considerationsNot later than 1 year after the date of enactment
				of the Unlocking Lifesaving Treatments for
				Rare-Diseases Act, the Secretary shall issue guidance providing
				details and options for qualifying surrogate endpoints without clinical data
				pursuant to this subsection. In qualifying a surrogate endpoint under this
				subsection, the Secretary shall take into account and balance the following
				considerations:
							(i)The unmet need
				served by the drug and the adverse effects of the rare disease or condition on
				quality of life and length of life.
							(ii)The very low likelihood that clinical data
				would exist or that clinical studies would be completed to support a surrogate
				endpoint due to the small size of the patient population in the United States
				and other significant barriers inherent in performing such clinical studies due
				to the prevalence of the disease or related factors.
							(iii)The full scope
				of available basic scientific data and information describing the
				pathophysiology of the disease, mechanism of action of the drug, biology of the
				relevant disease pathway, information regarding the quality of the biomarker
				assay, model treatment data, or other supportive scientific information that
				the Secretary deems reasonably predictive of a clinical benefit in the absence
				of clinical
				data.
							.
		
